                                                II USD(                          11

UNITED STATES DISTRICT COURT
                                                I DO(L'.\ff'"T
                                                 IELECTR
                                                 I
                                                            l\.   . \LLY FILED   I
SOUTHERN DISTRICT OF NEW YORK
UBS AG, LONDON BRANCH,
                                                 E
                                                 'DOC#:
                                                            Fn:.=__)--(Ji/ic =

                            Plaintiff,        19 Civ. 10786 (LLS)

              - against -                             ORDER

GREKA INTEGRATED, INC.,

                            Defendant.

     Defendant having on February 7, 2020 filed its First

Amended Counterclaims, superseding its earlier counterclaims

which plaintiff moved to dismiss    (Dkt. Nos. 22, 23), without

objection defendant's earlier counterclaims and plaintiff's

dismissal motion are both dismissed as moot, without prejudice.

     So ordered.

Dated:    New York, New York
          February 24, 2020



                                         LOUIS L. STANTON
                                             U.S.D.J.
